Opinion issued February 2, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01108-CR
———————————
edward acuna, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 268th District Court 
Fort Bend County, Texas

Trial Court Cause No. 10DCR054185

 
MEMORANDUM
OPINION
Appellant,
Edward Acuna, has filed a motion to dismiss the
appeal.   The motion complies with Texas
Rule of Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  The Clerk of this Court has sent
a duplicate copy to the trial court clerk. Id.
The
appeal is presently abated.  Accordingly,
we reinstate the appeal and dismiss.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Bland, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).